Per Curiam.
While discovery of the documents seems justified no necessity for a reference appears. The order for examination *36before trial was improperly made, as the subject of the examination was not specified.
Order modified by striking out provision for appointment of referee, the award of twenty dollars costs and direction for examination, without prejudice to renewal of motion for examination, and as modified affirmed, with ten dollars costs to appellant. Discovery to proceed at the Municipal Court, Borough of Manhattan, Fifth District, on May 21, 1934, at two p. m.
All concur; present, Hammer, Callahan and Shientag, JJ.